              Case 2:19-bk-50205-MPP                             Doc 5 Filed 02/08/19 Entered 02/08/19 11:43:31                          Desc
                                                                 Main Document    Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                  Charlotte Kaye Shope
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Progressive Leasing                                  Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of       Misc. household goods                              Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         World Acceptance/Finance Corp                        Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of       Misc. household goods                              Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 2:19-bk-50205-MPP                               Doc 5 Filed 02/08/19 Entered 02/08/19 11:43:31                     Desc
                                                                 Main Document    Page 2 of 3

 Debtor 1       Charlotte Kaye Shope                                                                 Case number (if known)


 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Charlotte Kaye Shope                                                     X
        Charlotte Kaye Shope                                                            Signature of Debtor 2
       Signature of Debtor 1

       Date        February 8, 2019                                                 Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:19-bk-50205-MPP                               Doc 5 Filed 02/08/19 Entered 02/08/19 11:43:31         Desc
                                                                 Main Document    Page 3 of 3

                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
 In re        Charlotte Kaye Shope                                                                       Case No.
                                                                                  Debtor(s)              Chapter    7



                                        CERTIFICATE OF SERVICE
        I hereby certify that on February 8, 2019 I filed the aforesaid Chapter 7 Individual Statement of
Intention with the United States Bankruptcy Court for the Eastern District of Tennessee using its CM/ECF
Electronic Filing system and thereby caused a copy of the pleadings to be served on the U.S. Trustee's Office
and the Chapter 7 Trustee and all other parties designated thereto.

        I further certify that the Chapter 7 Individual Statement of Intention was served by U.S. Mail, First
Class, Postage Prepaid upon all parties listed below.




 Progressive Leasing
 256 W. Data Drive
 Draper, UT 84020
 World Acceptance/Finance Corp
 Attn: Bankruptcy
 Po Box 6429
 Greenville, SC 29606




                                                                               /s/ Bernard S. Via, III
                                                                               Bernard S. Via, III
                                                                               Bernard S. Via, III
                                                                               210 Johnson St.
                                                                               Bristol, VA 24201
                                                                               276/669-4003
                                                                               bsvia@bvu.net




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
